Manning, C. J.
The administrator offered to prove that the pajnnent to Trichel enured to the benefit of the estate, and that at the time of pajunent Trichel had such an interest in the judgments as to entitle him to receive the payment, and to prove also all the circumstances accompanying and following the transfer, its object and purpose, and the means by which it was accomplished. The evidence was refused on the ground that it would contradict the recitals of the counter-letter and the judicial admissions of the administrator.
There is error in this ruling.
'iVe do not think it material to show that Trichel had an interest in the judgments which would entitle him to receive payment of them.
The allegation is, that payment to him was made in error, for, *45although he was the apparent owner of the judgments, his counter-letter was proof against him that the nominal ownership was acquired for the benefit of the estate. The administrator was not estopped from shewing the mode, purpose, and circumstances of the transfer, by the recitals of the counter-lettter, since he was not a party to it, and for the better reason that the evidence was in the interest of the estate, and against the author of the counter-letter. Nor was he estopped by the judicial admissions in his suit, consisting of allegations touching a secret transaction of his intestate with Trichel. The mouth of one of the parties to that transaction had been sealed by death. The other was interrogated as to the circumstances attending it, not for the purpose of enabling him to evade the obligation, assumed and confessed in that counter-letter, but to show why and how the transaction was put in that form, and to assist the representative of the deceased party in enforcing it.
Judgment reversed, and case remanded with direction to receive the rejected testimony.